Citation Nr: 1637003	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to a rating higher than 60 percent from June 1, 2011, for total right knee arthroplasty (TKA).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2012 and February 2015, the Board remanded the issue of a higher rating for TKA for further development.

In July 2015, the Board granted the Veteran's claim for a rating higher than 30 percent for TKA from June 1, 2011, assigning a 60 percent rating, and he appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In March 2016, the Court granted a Joint Motion for Remand (JMR) and remanded the matter to the Board for action consistent with the March 2016 Court order.

In the same July 2015 Board decision that was appealed to the Court, the Board remanded the claims for entitlement to a separate compensable rating for a scar related to the Veteran's service-connected TKA of the right knee and entitlement to a total disability rating based on individual unemployability (TDIU), due to on service connected disabilities.  As the RO has not had the opportunity to complete the requested development in accordance with the Board's remand, these claims are not fully developed for appellate review and the claims will not be addressed in this decision.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the March 2016 JMR, the parties agreed that the issue for a rating higher than 60 percent for the Veteran's TKA must be remanded for extraschedular consideration pursuant to 38 C.F.R. § 3.321 as the issue of entitlement to TDIU was remanded for further development, to include as under a different Diagnostic Code for the maximum benefit under the law.  

As the issue of entitlement of TDIU was previously remanded and the development of the TDIU issue may have an impact on the complete picture of the Veteran's TKA and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for TKA will be remanded.

Regarding the issue for a rating higher than 60 percent from June 1, 2011, for TKA, the Board finds that further development is necessary.  The Veteran's TKA was rating under Diagnostic Code 5055, which states that with intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  Review of the most recent VA examination in April 2012, showed that the Veteran experienced functional loss or impairment consisting of less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, deformity, atrophy of disuse, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  As such, the Diagnostic Codes 5256, 5261, or 5262 should be considered in this case. 

The Board also must reconsider this case in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent April 2012 VA examination findings and concludes that these findings do not meet the specifications of Correia as they do not specify whether range of motion was tested on either active or passive motion nor was testing done in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected right knee disability.  The entire claims file must be reviewed by the examiner, to include any electronic files.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must identify all currently present manifestations of the Veteran's right knee disability.  Specifically, the examiner must provide the range of flexion and extension in degrees and indicate whether there is objective evidence of pain on motion and recurrent subluxation or lateral instability.  The examiner must also indicate whether the knee exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost, i.e., the extent of his pain-free motion.  All pertinent symptomatology and findings are to be reported in detail.  

For the affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner must provide a complete rationale for any opinion given.

2.  Finally, readjudicate the issues remaining on appeal, including the issues of a higher rating for a scar related to the Veteran's service-connected TKA of the right knee and entitlement to TDIU following completion of the previous Board remand directives.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







